DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramyar M. Farid (Reg. No. 46,692) on 03/15/2021.
The application has been amended as follows: 
Please amend claim 17 as below:
17.    (Currently amended) An inductor array comprising a plurality of wire-wound type coils, comprising:
a body comprising a first wire-wound type coil, a second wire-wound type coil, a fixation member, and
a sealing material, having magnetic materials, sealing the first wire-wound type coil, the second wire-wound type coil, and the fixation member, and
external electrodes arranged on an external surface of the body, wherein the fixation member comprises a support portion and a core portion passing through the support portion, wherein the support portion and the core portion are integrally formed,
wherein the first and second wire-wound type coils are spaced apart from each other by the fixation member in a stacking direction, [[and]]

wherein an upper support portion and a lower support portion are further arranged on upper and lower surfaces of the core portion, respectively.

Allowable Subject Matter
Claims 1-5, and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an inductor array comprising a plurality of wire-wound type coils, comprising: a fixation member comprises a support portion and a core portion passing through the support portion, wherein an end portion of the first or second wire-wound type coil extends without being bent, the end portion being defined from an outermost contact point between adjacent coil turns of the first or second wire-wound type coil to a point at which the end portion is connected to one of the external electrodes, wherein at least one of the first and second wire-wound type coils includes upper and lower coils stacked in the stacking direction, and wherein, in a radially-outward direction from a center axis of the first and second wire-wound type coils, a portion of an outermost turn of the lower coil deviates from a portion of an outermost turn of the upper coil adjacent to the portion of the outermost turn of the lower coil.
Claim 17 recites, inter alia, an inductor array comprising a plurality of wire-wound type coils, comprising: a fixation member comprises a support portion and a core portion passing through the support portion, wherein the support portion and the core portion are integrally formed, wherein the first and second wire-wound type coils are spaced apart from each other by the fixation member in a stacking direction, wherein an end portion of the first or second wire-wound type coil extends without being bent, the end portion being defined from an 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837